Case 1:19-cv-00505-REB Document
                          Exhibit 1-2
                                  B   Filed 12/20/19 Page 1 of 8




                                                                   1
Case 1:19-cv-00505-REB Document
                          Exhibit 1-2
                                  B   Filed 12/20/19 Page 2 of 8




                                                                   2
Case 1:19-cv-00505-REB Document
                          Exhibit 1-2
                                  B   Filed 12/20/19 Page 3 of 8




                                                                   3
Case 1:19-cv-00505-REB Document
                          Exhibit 1-2
                                  B   Filed 12/20/19 Page 4 of 8




                                                                   4
Case 1:19-cv-00505-REB Document
                          Exhibit 1-2
                                  B   Filed 12/20/19 Page 5 of 8




                                                                   5
Case 1:19-cv-00505-REB Document
                          Exhibit 1-2
                                  B   Filed 12/20/19 Page 6 of 8




                                                                   6
Case 1:19-cv-00505-REB Document
                          Exhibit 1-2
                                  B   Filed 12/20/19 Page 7 of 8




                                                                   7
Case 1:19-cv-00505-REB Document
                          Exhibit 1-2
                                  B   Filed 12/20/19 Page 8 of 8




                                                                   8
